DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I of Group A, Species VII of Group B, Species VIII of Group C, and Species XI of group D in the reply filed on March 12th, 2021 is acknowledged.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
Regarding claim 1, "..., second position wherein the receiver..." should read as "..., a second position wherein the receiver...".  
Regarding claim 18, the two instances of “restraining device” should read as “retaining device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 (and dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the handle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Notably, ‘the handle’ has yet to be introduced by any of the antecedent claims (claim 1 does not recite ‘a handle’). For the purposes of examination, the limitation is considered to depend on claim 2 which establishes ‘a handle’ and locations/particulars thereof.
Claim 13 recites the limitation "a second position" in line 3.  There is confusing antecedent basis for this limitation in the claim. Notably, ‘a second position’ has already been introduced in antecedent claim 1. It is unclear if this ‘a second position’ is the same ‘second position’ of claim 1 or a new position between the first and third position.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fossez et al. (U.S. Pat. No. 10478364); hereafter "Fossez".
Regarding claim 1, Fossez discloses (FIGS. 1, 3D, 4A, and 4B) a limb support comprising a spar (200; FIG. 1), a multi-axis coupler (100; FIG. 1) supporting the spar (as illustrated in FIG. 1), the multi-axis coupler being releasable to adjust the orientation of the spar relative to a patient support apparatus supporting the limb support (as conveyed through FIG. 3D); a coupler (300; FIG. 1) supported on the spar (as illustrated in FIG. 1), the coupler including a receiver (within 380; FIG. 4A) and a release (359/319 about the same handle of FIG. 4A) that is movable relative to the spar (as observable in FIGS. 4A And 4B), the release operable to move between a first position wherein the receiver is fixed relative to the spar (by leaving both release halves 319 and 359 unengaged in FIG. 4A), second position wherein the receiver is movable relative to the spar about three-axes (by engaging the release half 359 and leaving release half 319 unengaged in FIG. 4A), and a third position wherein the coupler is movable along the length of the spar (by engaging the release half 319 and leaving release half 359 unengaged in FIG. 4A), and a limb rest (400; FIG. 1) supported on the receiver (as conveyed through FIG. 4B) such that when the release is in the second position, the limb rest is movable relative to the spar to adjust the orientation of a patient's limb relative to the spar and, thereby, a patient support apparatus. Wherein in the second position (359 engaged) the receiver (within 380) is capable of having the orientation of the limb rest adjusted in 3 axes of freedom.

Regarding claim 2, Fossez discloses (FIGS. 4A) the limb support of claim 1, wherein the limb support further comprises a handle (either 320 or 360; FIG. 4A)) coupled to the release, the handle operable to cause the release to move between the first, second, and third positions. Where notably, the handle (singular and to either) is operable and instrumental in the coordinated motions of 319/359 as explained in claim 1.
Regarding claim 3, Fossez discloses the limb support of claim 1, wherein the release is biased to the first position. Notably the abstract clarifies “The sled assembly may be biased to be locked with respect to the base bar” where the first position of the release in claim 1 is already set forth to be when the receiver is fixed relative to the spar (or otherwise the release halves 319 and 359 are both locked).
Regarding claim 4, Fossez discloses (FIGS. 4A and 4B) the limb support of claim 1, wherein movement of the release from the first position reduces the frictional force applied to components within the coupler such that the movement of the release continuously reduces the force necessary to move the limb rest relative to the spar. As clarified in Col. 11, lines 36-38: “Ball lock 372 may be substantially identical to ball lock 370, and moveable toward or away to 
Regarding claim 5, Fossez discloses the limb support of claim 1, wherein movement of the release from the first position reduces the frictional force between the coupler and the spar such that movement of the release continuously reduces the force necessary to move the coupler relative to the spar. As clarified in Col. 11, lines 8-15: “Preferably, bar lock lever 320 is biased, for example via a spring, such that sled assembly 300 is locked or fixed with respect to base bar 240 when there is no user intervention. If the user desires to unlock sled assembly 300 and slide sled assembly 300, he pulls on bar lock lever 320, compressing the spring and moving roller lock 326 out of engagement with the top flattened surface of base bar 240
Regarding claim 6, Fossez discloses the limb support of claim 1, wherein the release includes a bias structure that is loaded in the first position to urge components of the coupler together to frictionally lock the coupler with sufficient force to support a patient's limb. As clarified in the Abstract (as previously considered in claim 2), and further clarified in Col. 11, lines 8-15, alongside Col. 11, lines 36-38.
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 7, the particular engagement of the spar engaging portions alongside the spring member and the spring structure seems to distinguish over the prior art of record. With .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because the address the state of the art of limb positioners/supports, lithotomy supports, straps and retaining devices of limb positioners/supporters, a plurality of protuberances along the retaining device, and various configurations of driver/spar engaging portions and release/handle schemes therewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619